Citation Nr: 0211249	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-02 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from December 1966 to October 
1974.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Board notes that the veteran requested a hearing in 
December 1999.  He was notified of the date, time, and 
location of that hearing by a VA letter dated in April 2002.  
The veteran withdrew his request for a hearing in May 2002.  
There are no other outstanding hearing requests of record.


FINDING OF FACT

The veteran's service-connected PTSD is objectively shown to 
be productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2001).  38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in a VA letter issued in April 2001.  As 
set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a September 1999 letter and rating decision of the 
evidence needed to substantiate his claim, and he was 
provided an opportunity to submit such evidence.  Moreover, 
in a December 1999 statement of the case and a supplemental 
statement of the case issued in May 2001, the RO notified the 
veteran of regulations pertinent to increased rating claims, 
informed him of the reasons for why his claim had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claim.  The Board 
finds that the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
of the new statute in that the veteran was clearly notified 
of the evidence necessary to substantiate his claim for an 
increased rating.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been received, as have VA 
outpatient treatment reports.  The veteran was also provided 
with three VA examinations.  All known and available service, 
private, and VA medical records have been obtained and are 
associated with the veteran's claims file.  The veteran does 
not appear to contend otherwise.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently assigned a 70 percent disability 
rating for PTSD under the provisions of Diagnostic Code 9411.  
The veteran now contends that his disorder is more disabling 
than initially evaluated, and he has appealed for an 
increased rating.  

As noted, the veteran has been assigned a 70 percent 
disability rating for PTSD.  A 70 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routing activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Though not ultimately determinative, the Global Assessment of 
Function (GAF) scale provides guidance and illustrates the 
veteran's "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See 38 C.F.R. § 4.125 (2001); Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
For example, a 31-40 score reflects "some impairment in 
reality testing or communication . . . OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood . . . ."  A 41-50 score 
indicates "serious symptoms . . . OR any serious impairment 
in social, occupational, or school functioning . . . ."  
Finally, a 51-60 score reflects "moderate symptoms . . . OR 
moderate difficulty in social, occupational, or school 
functioning . . . ."

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
more nearly approximates a 100 percent disability rating.  
The evidence shows that the veteran's PTSD exhibits symptoms 
compatible with total occupational and social impairment. 

The evidence of record reflects that the veteran has been 
unemployed since 1996 and is currently living at the YMCA.  
He has held more than 10 jobs since active service and 
asserts that he is unable to keep a job due to his inability 
to adapt or get along with people.  He reported being married 
three times, with each marriage ending in divorce.  He states 
that he has only one friend.  

The veteran has had several complaints of nightmares and 
occasional flashbacks.  He also complained of some insomnia, 
lack of motivation, and continual crying spells.  He 
indicated that he has difficulty maintaining his personal 
hygiene and recalled not taking a bath for several days at a 
time.  He was observed by the June 1999 and April 2000 VA 
examiners as being depressed, anxious, and emotional.  His 
poor hygiene was also observed by the VA examiners.  The 
veteran exhibited no evidence of active hallucinations, 
delusions, or suicidal or homicidal thoughts upon 
examination.  However, in April 2000 he reported having 
intermittent thoughts of suicide but stated that he would not 
act on them for fear of being unable to complete the act and 
being left with a residual problem.  It was noted that his 
impulse control needed to be monitored. 

The veteran reportedly has no social support and is generally 
mistrustful of people.  He indicated that he has "mood 
swings" and is unpredictable.  He recited no history of 
obsessive or ritualistic behavior, or panic attacks. 

The veteran has been repeatedly diagnosed with PTSD and given 
GAF scores ranging from 41 to "51-60," indicating that he 
has serious symptoms in social, occupational, or school 
functioning.  His April 2000 VA examination report noted a 
GAF score of 45, with a score of 40 listed for the previous 
year.

Finally, the April 2000 VA examiner stated that the veteran's 
PTSD symptoms severely interfere with his abilities to relate 
with other people and with his ability to work in previously 
held jobs.  The examiner stated that the veteran trusts no 
one, and his poor self-esteem would make it difficult to 
accept criticism or supervision.  A November 1999 medical 
report indicated that he was unemployable.

The Board has considered the veteran's GAF scores and finds 
that they are supportive of a 100 percent rating evaluation 
for PTSD.  He has been given scores ranging from 40 to 60, 
with the majority being between 40 and 45.  Such scores 
reflect serious symptoms that in this case result in severe 
impairment in social and occupational functioning and are 
consistent with a disability rating of 100 percent under 
Diagnostic Code 9411.  In this regard, the Board has 
considered the benefit of the doubt rule in the present case, 
and as the evidence appears to be in equipoise, the benefit 
of the doubt is resolved in the veteran's favor.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2001); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds, in this case that the disability picture for 
the veteran's PTSD is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran has required 
frequent hospitalizations for his PTSD.  Moreover, there is 
no evidence that the veteran's PTSD has markedly interfered 
with his employment such as to render impractical the regular 
schedular standards.  The Board finds the regular schedular 
standards to be appropriate in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  


ORDER

Entitlement to an rating evaluation of 100 percent for the 
veteran's PTSD is granted subject to the laws and regulations 
governing the payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

